Citation Nr: 0828251	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-00 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.  He died on May [redacted], 1991 and the appellant is 
his surviving spouse.  This case comes to the Board of 
Veterans' Appeals (Board) from a June 2006 rating decision 
from the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran died in May 1991; his death certificate 
indicates that the immediate cause of his death was 
cardiorespiratory arrest secondary to cerebrovascular 
accident (CVA) hemorrhage.

2.  At the time of death service connection was not in effect 
for any disabilities.

3.  The veteran's fatal conditions have been not shown to be 
related to service or to be residuals of any service-
connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2006 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  
Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist in the development of the 
claim.  This duty includes assisting her in the procurement 
of service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In a claim for service 
connection for the cause of the veteran's death as here, a 
medical opinion must be obtained when such an opinion is 
necessary to substantiate the claimant's claim.  Here, the 
appellant has not requested such an opinion and an opinion is 
not determined to be necessary to substantiate her claim 
since no evidence of either condition listed as a cause of 
death has been noted to be related to service and the 
veteran's mental disorder which has been purportedly related 
to service has not been shown to be related to the conditions 
listed as causes of the veteran's death.  Without some 
medical evidence of a linkage between the veteran's service 
and his death, there is no reasonable possibility that a 
medical opinion would aid in substantiating this claim.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and the appellant has submitted lay statements and a 
single private medical report.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim for Service Connection

To establish service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 
352 (1997).  The evidence must show that a service-connected 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  Id.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 
7 Vet. App. 36, 39 (1994).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  If the 
service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. 
§ 3.312(c)(3).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events; 
however, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's death certificate indicates that he died on May 
[redacted], 1991, and the immediate cause of death listed was 
cardiorespiratory arrest secondary to CVA hemorrhage.  His 
service records show no treatment or complaints regarding the 
such conditions in service.  

The veteran's surviving spouse and other laypeople have 
submitted written statements indicating a belief that the 
veteran's service resulted in a mental disorder that is 
related to the cardiorespiratory arrest and the 
cerebrovascular accident that caused his death.  A private 
medical report dated December 1986 was submitted which 
indicates that the veteran had been diagnosed as having 
psychoneurotic anxiety and violent reaction "manifested with 
disorganization of personality, frequent attack of nightmares 
characterized by flashbacks of his ordeals during World War 
II from 1942 to 1946."  It was also noted that the veteran's 
"mental status is further aggravated by hypertension, 
meningitis, cerebral malaria, cerebrities, cerebrovascular 
accident (CVA) hemorrhage, acute bronchitis, and pulmonary 
infections which are described contracted anytime within 1942 
to 1946."  The report further indicated that the veteran 
sought treatment at that facility from September 21, 1945 to 
March 29, 1946; from December 28, 1946 to March 30, 1947; and 
from September 24, 1986 to December 26, 1986; but no further 
treatment records have been made available.

Even if the veteran sought treatment and was diagnosed as 
having a mental disorder related to his active duty service, 
there is nothing in the claims file to suggest that such 
disorder was a principal or contributory cause of his death.  
Rather, the private medical report submitted indicates that 
the veteran's mental disorder may have been aggravated by 
physical disorders (notably including a CVA hemorrhage which 
is also listed as a cause of death on his death certificate) 
but does not indicate that the veteran's physical disorders 
may have been aggravated by his mental disorder.

Further, nothing in the post-service treatment records would 
put onset of either a cardiorespiratory disorder or a CVA 
disorder in service or for many years after separation.  Even 
though the private medical report indicates treatment while 
in service and within a year of separation from service, it 
does not indicate specifics regarding that treatment 
regarding complaints, symptoms, diagnoses, or anything but 
the dates of treatment.  Nothing in the claims file indicates 
treatment or diagnoses of either condition prior to the 
December 1986 report stating the history of a CVA hemorrhage 
in addition to hypertension.  As this report was made 40 
years after separation and 5 years prior to the veteran's 
death and nothing was noted in service regarding any of the 
conditions listed as causes of death, the evidence does not 
show that the conditions causing death were related to 
service.

Based on this evidence, the Board finds that the weight of 
the evidence shows that nothing related to service 
substantially or materially contributed to cause the 
veteran's death.  As such, the appellant's claim must be 
denied.

In making the above determinations, the Board has considered 
the appellant's statements asserting a relationship between 
the veteran's death and service.  While she is competent to 
testify as to any observations she made about the veteran or 
event statements that the veteran may have told her, as a lay 
person, she is not competent to offer opinions on medical 
diagnosis or causation, including the causation of the 
veteran's death.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


